Dismissed and Memorandum Opinion filed December 23, 2003








Dismissed and Memorandum Opinion filed December 23,
2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01165-CV
____________
 
ARTHUR R. MONTEMAYOR, SALLY S.
CHESSER and JESS E. CHESSER, Appellants
 
V.
 
LAKEWOOD FOREST FUND, INC., Appellee
 

 
On Appeal from the 234th
District Court
Harris County, Texas
Trial Court Cause No. 03-26690
 

 
M E M O R A N D U M  
O P I N I O N
This is an accelerated appeal from a temporary injunction
signed October 1, 2003.  On December 15,
2003, appellants filed a motion to dismiss the appeal because they no longer
wish to prosecute their appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed December 23, 2003.
Panel consists of Chief Justice
Hedges and Justices Anderson and Seymore.